 


110 HR 6563 IH: Financial Disclosure Integrity Act
U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6563 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2008 
Mr. Souder introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committees on House Administration and Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Ethics in Government Act of 1978 to require information on the value of any personal residence and on the balance, interest rate, and remaining number of years of any mortgage secured by real property to be included in the annual financial disclosure reports required to be filed under such Act. 
 
 
1.Short TitleThis Act may be cited as the Financial Disclosure Integrity Act.  
2.Inclusion of Information on Personal Residences in Annual Financial Disclosure Reports 
(a)Inclusion of Information on Mortgages 
(1)Amounts owedSection 102(a)(4) of the Ethics in Government Act of 1978 (5 U.S.C. App. 102(a)(4)) is amended by striking excluding— and all that follows through which secures it and inserting the following: excluding any loan secured by a personal motor vehicle, household furniture, or appliances, which loan does not exceed the purchase price of the item which secures it. 
(2)Additional informationSection 102(a)(4) of such Act (5 U.S.C. App. 102(a)(4)) is amended by adding at the end the following: In the case of a liability consisting of a mortgage secured by real property, the information required to be reported under this paragraph shall also include the interest rate applicable to payments made on the mortgage during the preceding calendar year and the number of years (or portion thereof) remaining on the mortgage..   
(b)Inclusion of Information on Value of PropertySection 102(a)(5)(A) of such Act (5 U.S.C. App. 102(a)(5)(A)) is amended by striking , other than property used solely as a personal residence of the reporting individual or his spouse.  
3.Effective DateThe amendments made by section 2 shall apply with respect to reports required to be filed under section 101 of the Ethics in Government Act of 1978 on or after January 1, 2009. 
 
